DETAILED ACTION
Notice to Applicant
Claims 1-10 are pending. This is the first action on the merits.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jo (WO 2014/189272, the Office cites to provided English translation).
	Regarding Claim 1
a unit module comprising a battery cell 73 having an electrode assembly and a case for accommodating the electrode assembly, and an electrode lead 73c connected to the electrode assembly and drawn out of the cell case (page 5, Figs. 5 and 6)
a bus bar 71 attached to the electrode lead 73c (Figs. 5 and 6, page 6)
a bus bar frame 53 attached to a terrace portion of the battery cell to accommodate at least a portion of the electrode lead and the bus bar therein, the bus bar frame pressing the electrode lead in a holding slit 67a so that the lead and the bus bar are adhered to each other, the bus bar frame having a welding slit formed at a location corresponding to the bus bar and the electrode lead so that a contact portion of the bus bar and the electrode is exposed out of the bus bar frame (Fig. 6, bottom of page 6)



    PNG
    media_image1.png
    635
    635
    media_image1.png
    Greyscale


	Regarding Claims 8-10, Jo teaches:
a unit module stack formed by connecting a plurality of unit modules with bus bar connectors 33d intended to be used with a vehicle (Fig. 2, page 1)

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2007/0207377 to Han et al.).
	Regarding Claims 1 and 8-10, Han teaches:
a battery pack for use in electric vehicles (para 00068) comprising a plurality of stacked unit cells (Fig. 9) which are connected via resistance welds (i.e. “connectors”) configured to connect the bus bars in series (para 0031)
each battery cell having an electrode assembly, a cell case, and an electrode lead 170/180 drawn out of the cell case (para 0044)
a bus bar 600/700 attached to the electrode leads (para 0052)

    PNG
    media_image2.png
    781
    915
    media_image2.png
    Greyscale

a bus bar frame 500 attached to a terrace portion of the battery cell to accommodate at least a portion of the electrode lead and the bus bar therein, and pressing the lead against the bus bar so that the lead and the bus bar are adhered to each other because the bus bar, e.g. 600, is vertically inserted into slot 520 so that a horizontal part (see para 0054) comes to press against the lead, e.g. 170, inserted into the horizontal slot 510 (para 0054, Fig. 7)
the bus bar frame including a welding opening or slit formed at a location that corresponds to the bus bar and the electrode so that a contact portion of the bus bar and the electrode is exposed out of the bus bar frame (Fig. 7, paras 0054-0056)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2007/0207377 to Han et al.) in view of Yoon (US 2013/0045401 to Yoon et al.).
	Regarding Claim 2, Han teaches:
wherein the bus bar includes a bonding portion that is horizontal in line with the electrode leads, a vertical portion inserted into the slot 520 that could be designated a “hook portion” since it hooks into the bus bar frame, and a horizontal part for connection to another battery (Fig. 8, etc.)
	Han does not teach wherein the hook and the external connection part are parallel to each other and perpendicular to the connection part. Yoon, however, from the same field of invention teaches bus bars 160 that are bent so that a horizontal contact part is perpendicular to a vertical exposing part (Fig. 2), depicting a conventional stack orientation with vertical flush bus bars and connectors placed over them (Fig. 7). Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  It would have been obvious to one of ordinary skill in the art to adjust the bending of the bus bars depicted in Han so that a vertical hooking part inserted into a vertical slot, a horizontal connection part was welded to a horizontal electrode lead, and a vertical exposed bus bar portion was flush with the outer surface of the stack for connection via larger connections, as taught in Yoon. See also US 2019/0348727, also to Yoon et al., which teaches a connection scheme in which the connection part is perpendicular to various bends in the bus bar and ultimately to an exposed bus bar portion for interconnection with cells. 
	Regarding Claim 3, Han teaches:
wherein the bus bar includes a hook accommodating groove 520 extending from the welding slit and what can be described as a “hook fixing portion” formed on an inner wall of the hook 520 to meet portion 540 (Fig. 7)
	Regarding Claim 4, Han teaches:
wherein the bus bar frame includes a bus bar placing portion having a size and shape corresponding to the exposed portion of the bus bar and formed concavely to have a step with an outer surface of the bus bar frame so that the exposed portion is placed thereon (Fig. 7)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2007/0207377 to Han et al.) in view of Yoon (US 2013/0045401 to Yoon et al.) and Ryu (KR 102013-0076501 to Ryu et al., provided by Applicant).
	Although Han does not teach the claimed concave damage-preventing groove formed in a surface of the bus bar placing portion, such grooves were known in the art. Ryu, for example teaches such grooves may prevent unwanted damage and debris ejection during welding (see Figs. 5 and 6). It would have been obvious to include such grooves in the holder for attaching a connection structure, as in Yoon, with the motivation to reduce the chance of damage or splatter. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2007/0207377 to Han et al.) in view of Ahn (US Patent No. 8,980,465 to Ahn et al.).
	Regarding Claims 6 and 7, Han does not teach:
a two part frame with point-symmetric halves
	Ahn, however, from the same field of invention, regarding a bus bar holder for stacked unit cells, teaches point-symmetric frames for snapping together and holding bus bars together (e.g. Fig. 3). Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0328397
US Patent No. 9,337,456
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723